Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 12/29/2020.  Claims 1-11 are presented for examination and claims 1-6 and 9-11 are rejected for the reasons indicated herein below.     




Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. In the abstract, “TT” and ZVS” should be written out not abbreviated. Appropriate correction is required.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 


3.	In the title, “TT” should be written out not abbreviated. Appropriate correction is required.

Claim Objections
4.	Claims 1-11 are objected to because of the following informalities: 

Claims 1-11 should start with a claim identifier such as (Original), (Currently Amended), or (New). Appropriate correction is required.

Claim 1, line 10 recites “said transformer primary” it should be changed to “said first transformer primary”. Appropriate correction is required.

Claim 1, line 12 recites “said first primary” it should be changed to “said first transformer primary”. Appropriate correction is required.

Claim 1, line 14 recites “said first primary” it should be changed to “said first transformer primary”. Appropriate correction is required.

Claim 1, line 17 recites “turn-off of said” it should be changed to “turn-off

Claim 1, line 21 recites “turn-off of said” it should be changed to “turn-off

Claim 2, lines 9-10 recites “turn-off of said first switch and said second switch in said first series circuit” it should be changed to “turn-offa first switch anda second switch in said first series circuit”. Appropriate correction is required.

Claim 2, line 13 recites “turn-off of said third switch and said fourth switch in said second series circuit” it should be changed to “turn-offa third switch anda fourth switch in said second series circuit”. Appropriate correction is required.
In each of Claims 3-8, change “a first switch”, “a first transformer primary”, “a second switch”, “a third switch”, and “a fourth switch” to “[[a]] said first switch”, “[[a]] said first transformer primary”, “[[a]] said second switch”, “[[a]] said third switch”, and “[[a]] said fourth switch”, respectively. Appropriate correction is required.

Claim 9, line 10 recites “connected to the positive terminal and the negative terminal” it should be changed to “connected toa positive terminal anda negative terminal”. Appropriate correction is required.

Claim 9, line 30 recites “turn-off of said first switch” it should be changed to “turn-off

Claim 9, line 33 recites “turn-off of said third switch” it should be changed to “turn-off

Claim 11, line 5 recites “and at least a said second” it should be changed to “and at least [[a]] said second”. Appropriate correction is required.




Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of (U.S. Patent No. 10,673,317 B2) in view of Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application). 
Claim 1 of (U.S. Patent No. 10,673,317 B2) discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input (lines 1-4), and includes: a first series circuit connected in parallel with said DC input and includes a first switch, a first transformer primary, and a second switch sequentially connected in series (lines 5-7); a second series circuit connected in parallel with said DC input and includes a third switch, and a fourth switch sequentially connected in series (lines 8-10); a first driver signal pair includes a first pulse-width modulation driver signal and a first near 50% duty cycle driver signal used to turn-on and turn-off of said first switch and said second switch in the first series circuit (lines 11-15); a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to turn-on and turn-off of said third switch and said fourth switch in the second series circuit (lines 16-20); said two driver signals of the first driver signal pair and said two driver signals of the second driver signal pair are synchronous to each other with 180 degree phase-shift (lines 21-24)”.
Claim 1 of (U.S. Patent No. 10,673,317 B2) does not appear to explicitly disclose “a second series circuit connected in parallel with said DC input and includes a third switch, said first transformer primary, and a fourth switch sequentially connected in series; at least a first transformer secondary and said transformer primary are magnetically coupled to a first transformer to provide said AC voltage; a dot node of said first primary, a bottom node of said first switch, and a top node of said fourth switch are connected together; a non-dot node of said first primary, a bottom node of said third switch, and a top node of said second switch are connected together”. However, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) shows “a second series circuit connected in parallel with said DC input and includes a third switch, said first transformer primary, and a fourth switch sequentially connected in series (AAPA, e.g. Figs. 1a-1c of current application, see Q3, P1 and Q4); at least a first transformer secondary and said transformer primary are magnetically coupled to a first transformer to provide said AC voltage (AAPA, e.g. Figs. 1a-1c of current application, see P1, S1 and T1); a dot node of said first primary, a bottom node of said first switch, and a top node of said fourth switch are connected together (AAPA, e.g. Figs. 1a-1c of current application, see P1, Q1 and Q4 and their connections); a non-dot node of said first primary, a bottom node of said third switch, and a top node of said second switch are connected together (AAPA, e.g. Figs. 1a-1c of current application, see P1, Q3 and Q2 and their connections)”. Having such circuit arrangement/structure as taught by AAPA, (Figs. 1a-1c of current application), in the circuit of claim 1 of (U.S. Patent No. 10,673,317 B2) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of (U.S. Patent No. 10,673,317 B2) as taught by AAPA, (Figs. 1a-1c of current application) to have such circuit arrangement/structure for the purpose of enhancing the power efficiency of the power inversion circuit via having such circuit arrangement/structure. Also for the purpose of making the device more widely usable.


7.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,673,317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim of the instant application is broader than the independent claim of U.S. Patent No. 10,673,317 B2, and the differences are obvious variation of the same invention; also the limitations in claim 1 of the instant application are broader and anticipated/disclosed in at least claim 1 of U.S. Patent No. 10,673,317 B2.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.








Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application).

Regarding claim 1, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input (e.g. Figs. 1a-1c of current application, see Vin and AC), and includes: a first series circuit connected in parallel with said DC input and includes a first switch, a first transformer primary, and a second switch sequentially connected in series (e.g. Figs. 1a-1c of current application, see Q1, Pl and Q2); a second series circuit connected in parallel with said DC input and includes a third switch, said first transformer primary, and a fourth switch sequentially connected in series (e.g. Figs. 1a-1c of current application, see Q3, P1 and Q4); at least a first transformer secondary and said transformer primary are magnetically coupled to a first transformer to provide said AC voltage (e.g. Figs. 1a-1c of current application, see S1, P1, T1 and AC); a dot node of said first primary, a bottom node of said first switch, and a top node of said fourth switch are connected together (e.g. Figs. 1a-1c of current application, see P1, Q1 and Q4); a non-dot node of said first primary, a bottom node of said third switch, and a top node of said second switch are connected together (e.g. Figs. 1a-1c of current application, see P1, Q3 and Q2); a first driver signal pair includes a first pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs1) and a first near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs2) used to turn-on and turn-off of said first switch (Q1) and said second switch (Q2) in the first series circuit; a second driver signal pair includes a second pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs3) and a second near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs4) used to turn-on and turn-off of said third switch (Q3) and said fourth switch (Q4) in the second series circuit; said two driver signals of the first driver signal pair and said two driver signals of the second driver signal pair are synchronous to each other with 180 degree phase-shift (e.g. Figs. 1a-1c of current application, see Q1-Q4 and Vgs1-Vgs4, also see para. 0005-0006 of the current application)”.

Regarding claim 2, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input (e.g. Figs. 1a-1c of current application, see Vin and AC), and includes: a first series circuit connected in parallel with said DC input (e.g. Figs. 1a-1c of current application, see Q1 and Q4, or see Q1, P1 and Q2); a second series circuit connected in parallel with said DC input (e.g. Figs. 1a-1c of current application, see Q3 and Q2, or see Q3, P1 and Q4); at least a first transformer primary (P1) and at least a first transformer secondary (S1) are magnetically coupled to at least a first transformer (T1) to provide said AC voltage (AC); a first driver signal pair includes a first pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs1) and a first near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs4 or Vgs2) used to turn-on and turn-off of said first switch (Q1) and said second switch (Q4 or Q2) in said first series circuit; a second driver signal pair includes a second pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs3) and a second near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs2 or Vgs4) used to turn-on and turn-off of said third switch (Q3) and said fourth switch (Q2 or Q4) in said second series circuit; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift (e.g. Figs. 1a-1c of current application, see Q1-Q4 and Vgs1-Vgs4, also see para. 0005-0006 of the current application)”.



9.	Independent claims 1-2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (U.S. Pub. No. 2015/0055374 A1).

Regarding independent claims 1-2, Yamashita et al. (e.g. Figs. 1-7) discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input (E) to an AC voltage (output of T1), which is paralleled-connected to the DC input, and includes: a first series circuit connected in parallel with said DC input (e.g. Fig. 1, see Qa, primary winding of T1 and Qb); a second series circuit connected in parallel with said DC input (e.g. Fig. 1, see Qc, primary winding of T1 and Qd); at least a first transformer primary and at least a first transformer secondary are magnetically coupled to at least a first transformer to provide said AC voltage (e.g. Fig. 1, see primary and secondary windings of T1); a first driver signal pair includes a first pulse-width modulation driver signal (Pa) and a first near 50% duty cycle driver signal (Pb) used to turn-on and turn-off of said first switch (Qa) and said second switch (Qb) in said first series circuit; a second driver signal pair includes a second pulse-width modulation driver signal (Pc) and a second near 50% duty cycle driver signal (Pd) used to turn-on and turn-off of said third switch (Qc) and said fourth switch (Qd) in said second series circuit; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift (e.g. Fig. 1, see Q1-Q4, also see para. 0040-0053)”.


10.	Independent claim 2 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (U.S. Pub. No. 2016/0380425 A1).
                  Regarding independent claim 2, Chapman et al. discloses all the limitations of claim 2 (e.g. see Fig. 2, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Fig. 2, see Q2-Q5, P1, T1 and S1, also see para. 0026).



11.	Independent claim 2 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murakami (U.S. Pub. No. 2020/0144926 A1).
                  Regarding independent claim 2, Murakami discloses all the limitations of claim 2 (e.g. see Figs. 1-18, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Fig. 1, see 5a-5d, L1, 1 and L2, also see the abstract, para. 0069 and para. 0113).



12.	Independent claim 2 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. (U.S. Pat. No. 10,804,808 B1).
                  Regarding independent claim 2, Fu et al. discloses all the limitations of claim 2 (e.g. see Figs. 1-7, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 1 and 3-6, see S1-S4, 80, 14 and 82, also see Cols. 11-14).






Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) in view of Leu (U.S. Pub. No. 2008/0025051 A1) 

Regarding claim 3, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses a power inversion circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein said first series circuit including a first switch, a second switch, and a first transformer primary sequentially series-connected, wherein said second series circuit including a second transformer primary, a third switch, and a fourth switch sequentially series-connected, further including a capacitor connected between a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between said second switch and a dot node of said first transformer primary, and wherein said third node is between a dot node of said second transformer primary and said third switch, a first node within said first series circuit and a fourth node within said second series circuit are connected together, wherein said first node is between said first switch and said second switch, and said fourth node is between said third switch and said fourth switch, wherein said first transformer primary, said second transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage”. However, Leu shows “wherein said first series circuit including a first switch, a second switch, and a first transformer primary sequentially series-connected (Leu , e.g. Fig. 2C, see Q4, Q3 and P2), wherein said second series circuit including a second transformer primary, a third switch, and a fourth switch sequentially series-connected (Leu , e.g. Fig. 2C, see P1, Q2 and Q1), further including a capacitor connected between a second node within said first series circuit and a third node within said second series circuit (Leu , e.g. Fig. 2C, see C1 and its connection), wherein said second node is between said second switch and a dot node of said first transformer primary (Leu , e.g. Fig. 2C, see Q3 and P2), and wherein said third node is between a dot node of said second transformer primary and said third switch (Leu , e.g. Fig. 2C, see P1 and Q2), a first node within said first series circuit and a fourth node within said second series circuit are connected together (Leu , e.g. Fig. 2C, see the connection terminal connected between Q4 and Q3 and Q2 and Q1), wherein said first node is between said first switch and said second switch (Q4 and Q3), and said fourth node is between said third switch and said fourth switch (Q2 and Q1), wherein said first transformer primary (P2), said second transformer primary (P1) and at least said first transformer secondary (S1) are magnetically coupled to said first transformer (T1) to provide said AC voltage (Leu , e.g. Fig. 2C, see P2, P1, S1, T1 and AC)”. Having such circuit arrangement/structure as taught by Leu in the power inversion circuit of AAPA (Figs. 1a-1c of current application) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power inversion circuit of AAPA (Figs. 1a-1c of current application) as taught by Leu to have such circuit arrangement/structure for the purpose of enhancing the power efficiency of the power inversion circuit via having such circuit arrangement/structure. Also for the purpose of making the device more widely usable.

Regarding claim 4, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses a power inversion circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein said first series circuit including a first switch, a second switch, and a first transformer primary sequentially series-connected, wherein said second series circuit including a second transformer primary, a third switch, and a fourth switch sequentially series-connected, further including a capacitor connected between a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between said second switch and a dot node of said first transformer primary, and wherein said third node is between a dot node of said second transformer primary and said third switch, a first node within said first series circuit and a fourth node within said second series circuit are connected together, wherein said first node is between said first switch and said second switch, and said fourth node is between said third switch and said fourth switch, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage, further including at least a second transformer secondary, and wherein said second transformer primary and at least said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage”. However, Leu shows “wherein said first series circuit including a first switch, a second switch, and a first transformer primary sequentially series-connected (Leu , e.g. Fig. 2C, see Q4, Q3 and P2), wherein said second series circuit including a second transformer primary, a third switch, and a fourth switch sequentially series-connected (Leu , e.g. Fig. 2C, see P1, Q2 and Q1), further including a capacitor connected between a second node within said first series circuit and a third node within said second series circuit (Leu , e.g. Fig. 2C, see C1 and its connection), wherein said second node is between said second switch and a dot node of said first transformer primary (Leu , e.g. Fig. 2C, see Q3 and P2), and wherein said third node is between a dot node of said second transformer primary and said third switch (Leu , e.g. Fig. 2C, see P1 and Q2), a first node within said first series circuit and a fourth node within said second series circuit are connected together (Leu , e.g. Fig. 2C, see the connection terminal connected between Q4 and Q3 and Q2 and Q1), wherein said first node is between said first switch and said second switch (Q4 and Q3), and said fourth node is between said third switch and said fourth switch (Q2 and Q1), wherein said first transformer primary (P2) and at least said first transformer secondary (S1) are magnetically coupled to said first transformer (T1) to provide said AC voltage, further including at least a second transformer secondary (Leu , e.g. Fig. 3BP, see S2), and wherein said second transformer primary (P1) and at least said second transformer secondary (S2) are magnetically coupled to a second transformer (T2) to provide said AC voltage (Leu , e.g. Figs. 2C and 3BP, see S2, P1, T2 and AC)”. Having such circuit arrangement/structure as taught by Leu in the power inversion circuit of AAPA (Figs. 1a-1c of current application) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power inversion circuit of AAPA (Figs. 1a-1c of current application) as taught by Leu to have such circuit arrangement/structure for the purpose of enhancing the power efficiency of the power inversion circuit via having such circuit arrangement/structure. Also for the purpose of making the device more widely usable.

Regarding claim 5, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses a power inversion circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein said first series circuit including a first transformer primary, a first switch, a second switch, and a third transformer primary sequentially series-connected, wherein said second series circuit including a second transformer primary, a third switch, a fourth switch, and a fourth transformer primary sequentially series-connected, further including a first capacitor connected between a first node within said first series circuit and a sixth node within said second series circuit, wherein said first node is between a non-dot node of said first transformer primary and said first switch, wherein said sixth node is between said fourth switch and a non-dot node of said fourth transformer primary, further including a second capacitor connected between a third node within said first series circuit and a fourth node within said second series circuit, wherein said third node is between said second switch and a dot node of said third transformer primary, and wherein said fourth node is between a dot node of said second transformer primary and said third switch, a second node within said first series circuit and a fifth node within said second series circuit are connected together, wherein said second node is between said first switch and said second switch, and said fifth node is between said third switch and said fourth switch, wherein said first transformer primary, said second transformer primary, said third transformer primary, said fourth transformer primary, and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage”. However, Leu shows “wherein said first series circuit including a first transformer primary, a first switch, a second switch, and a third transformer primary sequentially series-connected (Leu , e.g. Fig. 3C, see P3, Q4, Q3 and P4), wherein said second series circuit including a second transformer primary, a third switch, a fourth switch, and a fourth transformer primary sequentially series-connected (Leu , e.g. Fig. 3C, see P1, Q2, Q1 and P2), further including a first capacitor connected between a first node within said first series circuit and a sixth node within said second series circuit (Leu , e.g. Fig. 3C, see C1 and its connection), wherein said first node is between a non-dot node of said first transformer primary (P3) and said first switch (Q4), wherein said sixth node is between said fourth switch (Q4) and a non-dot node of said fourth transformer primary (P2), further including a second capacitor connected between a third node within said first series circuit and a fourth node within said second series circuit (Leu , e.g. Fig. 3C, see C2 and its connection), wherein said third node is between said second switch (Q3) and a dot node of said third transformer primary (P4) , and wherein said fourth node is between a dot node of said second transformer primary (P1) and said third switch (Q2), a second node within said first series circuit and a fifth node within said second series circuit are connected together (Leu , e.g. Fig. 3C, see the connection terminal connected between Q4 and Q3 and Q2 and Q1), wherein said second node is between said first switch (Q4) and said second switch (Q3), and said fifth node is between said third switch (Q2) and said fourth switch (Q1), wherein said first transformer primary, said second transformer primary, said third transformer primary, said fourth transformer primary, and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage (Leu , e.g. Fig. 3C, see P3, P1, P4, P2, S1, T1 and AC)”.Having such circuit arrangement/structure as taught by Leu in the power inversion circuit of AAPA (Figs. 1a-1c of current application) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power inversion circuit of AAPA (Figs. 1a-1c of current application) as taught by Leu to have such circuit arrangement/structure for the purpose of enhancing the power efficiency of the power inversion circuit via having such circuit arrangement/structure. Also for the purpose of making the device more widely usable.

Regarding claim 6, Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) discloses a power inversion circuit having all the claimed subject matter as discussed in the rejection to claim 2, except for “wherein said first series circuit including a first transformer primary, a first switch, a second switch, and a third transformer primary sequentially series-connected, wherein said second series circuit including a second transformer primary, a third switch, a fourth switch, and a fourth transformer primary sequentially series-connected, further including a first capacitor connected between a first node within said first series circuit and a sixth node within said second series circuit, wherein said first node is between a non-dot node of said first transformer primary and said first switch, wherein said sixth node is between said fourth switch and a non-dot node of said fourth transformer primary, further including a second capacitor connected between a third node within said first series circuit and a fourth node within said second series circuit, wherein said third node is between said second switch and a dot node of said third transformer primary, and wherein said fourth node is between a dot node of said second transformer primary and said third switch, a second node within said first series circuit and a fifth node within said second series circuit are connected together, wherein said second node is between said first switch and said second switch, and said fifth node is between said third switch and said fourth switch, wherein said first transformer primary, said fourth transformer primary, and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage, further including at least a second transformer secondary, and wherein said second transformer primary, said third transformer primary, and at least said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage”. However, Leu shows “wherein said first series circuit including a first transformer primary, a first switch, a second switch, and a third transformer primary sequentially series-connected (Leu , e.g. Fig. 3CP, see P3, Q4, Q3 and P4), wherein said second series circuit including a second transformer primary, a third switch, a fourth switch, and a fourth transformer primary sequentially series-connected (Leu , e.g. Fig. 3CP, see P1, Q2, Q1 and P2), further including a first capacitor connected between a first node within said first series circuit and a sixth node within said second series circuit (Leu , e.g. Fig. 3CP, see C1 and its connection), wherein said first node is between a non-dot node of said first transformer primary (P3) and said first switch (Q4), wherein said sixth node is between said fourth switch (Q4) and a non-dot node of said fourth transformer primary (P2), further including a second capacitor connected between a third node within said first series circuit and a fourth node within said second series circuit (Leu , e.g. Fig. 3CP, see C2 and its connection), wherein said third node is between said second switch (Q3) and a dot node of said third transformer primary (P4) , and wherein said fourth node is between a dot node of said second transformer primary (P1) and said third switch (Q2), a second node within said first series circuit and a fifth node within said second series circuit are connected together (Leu , e.g. Fig. 3CP, see the connection terminal connected between Q4 and Q3 and Q2 and Q1), wherein said second node is between said first switch (Q4) and said second switch (Q3), and said fifth node is between said third switch (Q2) and said fourth switch (Q1), wherein said first transformer primary, said fourth transformer primary, and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage (Leu , e.g. Fig. 3CP, see P3, P2, S1, T1 and AC), further including at least a second transformer secondary, and wherein said second transformer primary, said third transformer primary, and at least said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage (Leu , e.g. Fig. 3CP, see S2, P1, P4, S2, T2 and AC)”. Having such circuit arrangement/structure as taught by Leu in the power inversion circuit of AAPA (Figs. 1a-1c of current application) would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power inversion circuit of AAPA (Figs. 1a-1c of current application) as taught by Leu to have such circuit arrangement/structure for the purpose of enhancing the power efficiency of the power inversion circuit via having such circuit arrangement/structure. Also for the purpose of making the device more widely usable.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leu et al. (U.S. Pub. No. 2012/0051108 A1) in view of Applicant Admitted Prior Art (e.g. Figs. 1a-1c of current application) 

Regarding claim 9, Leu et al. (e.g. see Figs. 6-12) discloses “A soft-switching power inversion circuit for converting a DC voltage received at a DC input to an AC voltage, which is paralleled-connected to the DC input (e.g. see Fig. 7), and includes: a first series circuit connected in parallel with said DC input and includes a first capacitor and a second capacitor sequentially connected in series (e.g. see Fig. 7 see C1 and C2); a second series circuit connected in parallel with said DC input and includes a first transformer primary, a third capacitor, and a second transformer primary sequentially connected in series (e.g. see Fig. 7 see P1, Cc and P2), wherein a dot node of said first transformer primary and a dot node of said second transformer primary are respectively connected to the positive terminal and the negative terminal of said DC input (e.g. see Fig. 7 see P1 and P2 and their connections with Vin); at least a first transformer secondary (S1), said first transformer primary, and said second transformer primary are magnetically coupled to at least a first transformer to provide said AC voltage (e.g. see Fig. 7 see P1, P2, T1 and S1); a first switch-pair includes a first switch and a second switch sequentially connected in series; (e.g. see Fig. 7 see Q3 and Q1) a second switch-pair includes a third switch and a fourth switch sequentially connected in series (e.g. see Fig. 7 see Q2 and Q4); a third series circuit connected in parallel with said third capacitor including said first switch-pair and said second switch-pair sequentially connected in series (e.g. see Fig. 7 see Q1-Q4); a center node of said first capacitor and said second capacitor within said first series circuit is connected to a center node of said first switch-pair and said second switch-pair within said third series circuit (e.g. see Fig. 7 see a connection terminal connected between C1-C2 and Q1-Q2); an anode node and a cathode node of a first diode are respectively connected to a center node of said first switch-pair and a positive node of said DC input (e.g. see Fig. 7 see Dc1 and its connection); an anode node and a cathode node of a second diode are respectively connected to a negative node of said DC input and a center node of said second switch-pair (e.g. see Fig. 7 see Dc2 and its connection)”. Leu et al. does not appear to explicitly disclose “a first driver signal pair includes a first near 50% duty cycle driver signal and a first pulse-width modulation driver signal used to respectively turn-on and turn-off of said first switch and said second switch in the first switch pair; a second driver signal pair includes a second pulse-width modulation driver signal and a second near 50% duty cycle driver signal used to respectively turn-on and turn-off of said third switch and said fourth switch in the second switch pair; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift”. However, AAPA (Figs. 1a-1c of current application) shows “a first driver signal pair includes a first near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs2) and a first pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs1) used to respectively turn-on and turn-off of said first switch (Q3) and said second switch (Q1) in the first switch pair; a second driver signal pair includes a second pulse-width modulation driver signal (e.g. Fig. 1b of current application, see Vgs3) and a second near 50% duty cycle driver signal (e.g. Fig. 1c of current application, see Vgs4) used to respectively turn-on and turn-off of said third switch (Q2) and said fourth switch (Q4) in the second switch pair; said two driver signals of said first driver signal pair and said two driver signals of said second driver signal pair are synchronous to each other with 180 degree phase-shift  (e.g. Figs. 1a-1c of current application, see Q1-Q4 and Vgs1-Vgs4, also see para. 0005-0006 of the current application)”. Having such control scheme as taught by AAPA (Figs. 1a-1c of current application) in the power inversion circuit of Leu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have such control scheme as taught by AAPA (Figs. 1a-1c of current application) in the power inversion circuit of Leu et al. for the purpose of enhancing the power efficiency of the power inversion circuit via having a more precise control of the duty cycle of the switches. Also for the purpose of making the device more widely usable.

Regarding claim 10, Leu et al. (e.g. see Figs. 6-12) discloses “wherein said first transformer primary, said second transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage (e.g. see Fig. 7 see P1, P2, S1, T1 and AC)”.

Regarding claim 11, Leu et al. (e.g. see Figs. 6-12) discloses “further including at least a second transformer secondary, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage (e.g. see Figs. 7-8 see S2, P1, S1, T1 and AC), and wherein said second transformer primary and at least a said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage (e.g. see Figs. 7-8 see P2, S2, T2 and AC)”.
Allowable Subject Matter
14.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if a proper terminal disclaimer is filed and if all the claim objections are overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein said first series circuit including a first switch, a first transformer primary, and a second switch sequentially series-connected, wherein said second series circuit including a third switch, a second transformer primary, and a fourth switch sequentially series-connected, further including a first clamping diode and a second clamping diode, wherein an anode node and a cathode node of said first clamping diode are respectively connected to a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a non-dot node of said first transformer primary and said second switch, and wherein said third node is between said third switch and a non-dot node of said second transformer primary, wherein an anode node and a cathode node of said second clamping diode are respectively connected to a fourth node within said second series circuit and a first node within said first series circuit, wherein said fourth node is between a dot node of said second transformer primary and said fourth switch, and said first node is between said first switch and a dot node of said first transformer primary, wherein said first transformer primary, said second transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage”. As recited in claim 7.

Regarding claim 8, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein said first series circuit including a first switch, a first transformer primary, and a second switch sequentially series-connected, wherein said second series circuit including a third switch, a second transformer primary, and a fourth switch sequentially series-connected, further including a first clamping diode and a second clamping diode, wherein an anode node and a cathode node of said first clamping diode are respectively connected to a second node within said first series circuit and a third node within said second series circuit, wherein said second node is between a non-dot node of said first transformer primary and said second switch, and wherein said third node is between said third switch and a non-dot node of said second transformer primary, wherein an anode node and a cathode node of said second clamping diode are respectively connected to a fourth node within said second series circuit and a first node within said first series circuit, wherein said fourth node is between a dot node of said second transformer primary and said fourth switch, and said first node is between said first switch and a dot node of said first transformer primary, wherein said first transformer primary and at least said first transformer secondary are magnetically coupled to said first transformer to provide said AC voltage, further including at least a second transformer secondary, and wherein said second transformer primary and at least said second transformer secondary are magnetically coupled to a second transformer to provide said AC voltage”. As recited in claim 8.





Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839